Title: James Madison to Thomas Bee, 20 June 1828
From: Madison, James
To: Bee, Thomas


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                June 20. 1828
                            
                        
                         
                        I have recd. Sir, your letter requesting information as to a particular feature in the University of
                            Virginia. The inclosed copy of its Enactments will furnish that & whatever else relating to the polity of the
                            Institution may be acceptable.
                        In reminding me of your father with whom I was a cotempory member of the Revolutionary Congress, I have an
                            oppy. of expressing as I do wth. pleasure the esteem I always felt for his patriotic services, at a period when the public
                            difficulties needed the best that could be rendered.
                        The superscription I use will shew that instead of objecting to your dropping the Initial title common in
                            such cases I improve on the example by doing the same with the final one. Be pleased to accept my friendly respects
                        
                        
                            
                                J. M.
                            
                        
                    